Citation Nr: 1013132	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for a 
generalized anxiety disorder with headaches.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 
1973.
 
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in April 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The Board notes that, pursuant to his request, the Veteran 
was scheduled for a Board hearing in Washington, D.C., on 
March 15, 2010, in Washington, D.C.; however, he did not 
appear for that hearing.  Prior to the date of the hearing, 
in January 2010, the Veteran submitted correspondence 
asserting that his local representative recommended he send 
a note stating he chose not to appear before a Veterans Law 
Judge, but further asserting that he would be "delighted to 
appear if you think it prudent."  As the Veteran did not 
provide cause for not appearing at the March 15, 2010, Board 
hearing, and has not requested another hearing, the 
Veteran's hearing request is deemed withdrawn and the Board 
will proceed with its review on the present record.  See 38 
C.F.R. § 20.702 (d),(e).  The Veteran may request a hearing 
at a future date, on his own or through his representative, 
if he so desires.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2006 the RO received the Veteran's claim for an 
increased rating for his service-connected psychiatric 
disability.  No VA examination has been scheduled with 
respect to the current claim for an increased rating for 
psychiatric disability.  Rather, the RO has relied on a VA 
examination conducted in March 2006, which had been 
requested for the purpose of adjudicating a claim for 
service connection for major depression.  (The March 2006 VA 
examination did not directly address the question posed by 
the RO as to whether the Veteran's depression is secondary 
to service-connected anxiety and headaches, although at the 
VA examination a generalized anxiety disorder, and not 
depression, was diagnosed.)  The Board finds that a VA 
examination in connection with the Veteran's current claim 
for an increased rating for a generalized anxiety disorder 
with headaches is necessary for adjudication of the claim.  
See 38 U.S.C.A. § 5103A(d).    

The Veteran is service-connected for lumbosacral strain, 
currently evaluated as 20 percent disabling.  Service 
connection was awarded in March 1977, effective December 
1976.  Service connection was granted based on service 
treatment records reflecting treatment for low back strain 
due to a traumatic truck "mishap" or "accident," and a 
February 1977 VA examination at which post-traumatic chronic 
mild lumbosacral strain, symptomatic only, was diagnosed.

During the pendency of his current claim the Veteran has 
attended a December 2006 VA general medical examination with 
particular attention to the spine, and a VA examination of 
the spine in October 2007.  

At the December 2006 VA general medical examination the 
Veteran was diagnosed as having disc disease of the 
lumbosacral spine.
 
The October 2007 VA examiner diagnosed the Veteran as having 
a resolved L5-S1 disc herniation; a foraminal stenosis and 
laminectomy performed in 2004; degenerative disc disease 
with lumbar spinal stenosis; and degenerative joint disease.  
The examiner provided a medical opinion that the Veteran's 
lumbar spine condition was less likely as not (less than 
50/50 probability) caused by or a result of lumbosacral 
strain.  His rationale was that a review of the claims file 
revealed a September 22, 2003, note indicating that the 
Veteran reported a back injury and was diagnosed with a 
recent acute lumbar strain, and was subsequently diagnosed 
with an acute disc herniation.  Though the proposition is 
somewhat arguable, he asserted that there was no 
documentation of record regarding back complaints, diagnosis 
or treatment prior to September 2003.  (Compare report of VA 
examination in February 1977.)  He concluded that the 
Veteran currently had degenerative disc and joint disease of 
the spine, but that it was not possible to attribute this to 
lumbosacral strain while on duty.   

From the Veteran's assertions throughout the pendency of 
this claim it is clear that he contends his current low back 
symptoms are manifestations of his service-connected lumbar 
strain.  To the extent the RO has denied a rating in excess 
of 20 percent for low back disability based on a finding 
that the Veteran's current back disability is not service-
related, as was done at the first paragraph at page 6 of a 
supplemental statement of the case, he should be provided a 
rating decision directly addressing whether his current back 
disability, diagnosed as a resolved L5-S1 disc herniation; a 
foraminal stenosis and laminectomy performed in 2004; 
degenerative disc disease with lumbar spinal stenosis; and 
degenerative joint disease, is caused or aggravated by his 
service-connected lumbosacral strain.  As this matter is 
inextricably intertwined with the matter of an increased 
rating for lumbosacral strain, as a matter of judicial 
economy and prudence the claim for an increased rating is 
remanded and the new claim for service connection should be 
adjudicated concurrently.  See Tyrues v. Shinseki, 23 Vet. 
App. 166, 178 (2009) (generally, for reasons of judicial 
economy or on prudential grounds, claims on appeal will be 
remanded for further adjudication, as appropriate, with the 
other 'inextricably intertwined' matters being adjudicated 
below.). 

Additionally, there is no current VA examination that 
directly discusses the degree of disability attributable to 
the Veteran's service-connected lumbosacral strain.  Such an 
opinion is necessary for a rating the currently service-
connected lumbosacral strain.  See 38 U.S.C.A. § 5103A(d).  
If VA examiners are unable to make a distinction between 
nonservice-connected versus service-connected 
manifestations, VA is obligated to rate the full level of 
disability as though service-connected.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (holding that regulations 
require that when examiners are not able to distinguish 
symptoms and/or degree of impairment due to a service-
connected versus a nonservice-connected disorder, VA must 
consider all of the symptoms in the adjudication of the 
claim).

As the current level of the Veteran's service-connected 
psychiatric and low back disabilities is directly relevant 
to his claim for a TDIU, that claim must be remanded also.  
Additionally, a medical opinion is required as to whether 
the Veteran's combined service-connected disabilities 
preclude him from securing or following substantially 
gainful employment.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 4.16.

As it is evident that the Veteran is in receipt of ongoing 
VA medical care, all relevant records of VA treatment that 
have not been previously secured should be sought and 
associated with the claims file.  See 38 U.S.C.A. 
§ 5103A(a)-(c).

Additional evidence and argument was received from the 
Veteran in January 2010, subsequent to issuance of the most 
recent supplemental statement to the case.  The RO should 
ensure consideration of all relevant newly received evidence 
in readjudication of the Veteran's claim.  See 38 C.F.R. 
§ 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary action for the 
purpose of adjudication of the matter of 
entitlement to service connection for low 
back disability other than service-connected 
lumbosacral strain, to include, as 
appropriate, degenerative disc disease and 
degenerative joint disease of the lumbar 
spine, related neurological disability, and 
degenerative joint disease of the lumbar 
spine.  Service connection should be 
adjudicated both on a direct basis and as 
secondary to service-connected lumbosacral 
strain.  

The Veteran should be clearly notified of 
the requirement to submit a notice of 
disagreement and/or substantive appeal to 
initiate or perfect an appeal of any adverse 
determination.

2.  Request the Veteran to identify all 
records of VA and non-VA health care 
providers who have treated his low back, 
headache and psychiatric disabilities during 
the period from August 2005 to the present.  

After obtaining any appropriate 
authorizations for release of medical 
information, the RO should obtain any 
relevant records that have not been 
previously associated with the claims file 
from each health care provider the Veteran 
identifies. 

The records sought must include all relevant 
records of VA treatment that have not been 
previously associated with the claims file.

3.  The RO/AMC, after waiting an 
appropriate time period for the Veteran to 
respond, shall schedule the Veteran for a 
VA examination by clinicians with 
appropriate expertise in the areas of 
mental health and disorders of the back.  
The purpose of the examinations is 1) to 
determine the current severity of the 
Veteran's service-connected low back 
disability and the level of disability 
attributable to currently service-connected 
lumbosacral strain as opposed to any low 
back disability that is not caused or 
aggravated by service-connected lumbosacral 
strain; 2) to determine the current nature 
and severity of the Veteran's service-
connected psychiatric disability; and 3) to 
determine whether the Veteran is precluded 
from securing or following substantially 
gainful employment by reason of the 
combined effects of his service-connected 
low back and psychiatric disabilities.

The following considerations will govern 
the examinations:

(a) The claims folder, including all 
medical records, and a copy of this remand, 
will be reviewed by the examiners.  The 
examiners must acknowledge receipt and 
review of the claims folder, the medical 
records obtained, and a copy of this 
remand.

(b) If deemed appropriate by the examiners, 
the Veteran may be scheduled for further 
medical examinations.  All indicated tests 
and studies must be performed, and any 
indicated consultations must be scheduled.

(c) The orthopedic/neurological examiner 
must indicate the degree of current 
disability that is attributable to service-
connected lumbar strain.  

(i) In making this determination, the 
examiner must review the service 
treatment records; VA examination 
reports dated in February 1977 and 
November 1977; and post-service records 
of treatment.

(ii) The examiner must opine whether or 
the extent to which any current low back 
disability other than lumbar strain is 
caused or aggravated (a chronic 
worsening of the underlying condition as 
opposed to temporary flare-up of 
symptoms) by his service-connected 
lumbar strain.
 
(iii) The examiner must report the 
degree of limitation of the 
thoracolumbar spine that he determines 
to be directly due to service-connected 
lumbar strain or that is due to any 
disorder that is caused or aggravated by 
service-connected lumbar strain.  In 
providing this information, he must 
indicate whether there is likely to be 
any additional decrease in range of 
motion attributable to functional loss, 
due to any of the following: pain on 
use, including during flare-ups; 
weakened movement; excess fatigability; 
incoordination; and repetitive use.  All 
limitation of function must be 
identified.  

If there is no pain, no limitation of 
motion and/or no limitation of function 
due to service-connected lumbar strain 
or due to a disorder that is caused or 
aggravated by service-connected lumbar 
strain, such facts must be noted in the 
report.

(iv) The examiner must describe all 
present neurological manifestations of 
the Veteran's low back disorder, 
including but not limited to whether 
there are confirmed signs of sciatica 
involving the lower extremities.  The 
examiner must further clarify whether a 
diagnosis of intervertebral disc 
syndrome (IVDS) applies, and if so 
indicate the frequency and severity of 
any IVDS exacerbations and/or 
incapacitating episodes.  If such 
neurological manifestations are present, 
the examiner must opine whether or the 
extent to which they are due to a 
disorder that is caused or aggravated by 
service-connected lumbar strain.

(v)  The examiner must provide a medical 
opinion as to whether the Veteran is 
precluded from securing or following 
substantially gainful employment by 
reason of the combined effects of his 
service-connected low back and 
psychiatric disabilities.

(vi) In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  The examiner 
must reference the purpose of the 
examination in the conclusion section of 
his report--to determine the current 
severity of the Veteran's service-
connected low back disability and to 
determine whether the Veteran is 
precluded from securing or following 
substantially gainful employment by 
reason of the combined effects of his 
service-connected low back and 
psychiatric disabilities.

(v) If the examiner is unable to render a 
requested opinion without resort to pure 
speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

(f)  The mental health examiner will report 
all manifestations and the current severity 
of the Veteran's service-connected anxiety 
neurosis with headaches.  

(i) The examiner must indicate the 
extent to which the Veteran's service-
connected anxiety neurosis with 
headaches interferes with social and 
occupational functioning.

(ii) A global assessment of functioning 
score must be assigned with a full 
rationale for the score assigned.  

(iii) The examiner must provide a 
medical opinion as to whether the 
Veteran is precluded from securing or 
following substantially gainful 
employment by reason of the combined 
effects of his service-connected low 
back and psychiatric disabilities.

(iv) In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  The examiner 
must identify in the conclusion section 
of his report the purpose of the 
examination-to determine the current 
severity of the Veteran's anxiety 
neurosis with headaches and whether the 
Veteran is precluded from securing or 
following substantially gainful 
employment by reason of the combined 
effects of his service-connected low 
back and psychiatric disabilities.
 
(v) If the examiner is unable to render 
the requested opinion without resort to 
pure speculation, he or she must so 
state; however, a complete rationale for 
such a finding must be provided.

4.  Readjudicate the issues on appeal, to 
include consideration of all newly received 
evidence.  If any benefit sought remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, 
if otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 






of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



